INSULATING CONTAINER

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 2-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,577,167 in view of claims 1-23 of U.S. Patent No. 9,139,352.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are encompassed by or obvious over the combination of the cited patents’ claims.  For instance, while the claims of US 10,577,167 do not specifically recite that the closure / closing means is configured to seal the opening, the claims US 9,139,352 recite that the closure is substantially waterproof, such that this limitation of the instant claims would have been obvious.

Claim Objections
Claims 14, 24, 30, 39, 43, and 46 are objected to because of the following informalities:
In claim 14, line 2, “loop” should be –loops–.
In claim 24, line 3, a comma should be inserted after “an inner liner”.
In claim 24, lines 7-8, “, the plurality of carrying straps further comprising,” should be replaced with –;– (i.e., a semicolon).
In claim 24, line 18, “ and” should be deleted after “outer shell;”.
In claim 24, line 22, – forming– should be inserted after “and”.
In claim 30, line 8, –at least one – should be inserted after “to the ”.
In claim 30, line 12, –at least one – should be inserted after “to the ”.
In claim 30, line 13, –at least one – should be inserted after “wherein the ”.
In claim 30, line 14, –at least one – should be inserted after “wherein the ”.
In claim 39, line 2, “loop” should be –loops–.
In claim 43, line 1, “at least one D-ring is” should be –first and the second D-rings are–.
In claim 46, line 6, “is ” should be deleted after “first carry strap ”.
In claim 46, line 6, “, and wherein a second carrying strap is” should be replaced with –; a second carrying strap–.
Appropriate correction is required.

Claim Rejections—35 USC §112
Claims 9, 34, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the outer liner" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  (It appears that this limitation should be –the outer shell–.)
Claim 34 recites the limitation "the outer liner" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  (It appears that this limitation should be –the outer shell–.)
Claim 46 recites the limitation "the outer liner" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  (It appears that this limitation should be –the outer shell–.)

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2-65 would be allowable if the double patenting rejections, claim objections, and claim rejections under 35 U.S.C. 112 are overcome.  The claims would be allowable because the prior art does not teach an insulating container or method of making the same as claimed, and particularly carry straps configured as claimed and connected to a plurality of reinforcement patches attached to the outer shell, in combination with a bottom including a directly molded or embossed logo and a reinforcement strip and/or with a closure defining first and second flanges secured to the outer shell and inner liner to maintain the insulating layer therebetween.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745